United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3224
                                    ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          *   Appeal from the United States
      v.                                  *   District Court for the
                                          *   Southern District of Iowa.
Miguel Guerrero-Villasenor,               *
                                          *        [UNPUBLISHED]
             Appellant.                   *

                                    ___________

                            Submitted: July 5, 2001
                                Filed: July 10, 2001
                                    ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and BEAM,
      Circuit Judges.
                         ___________

PER CURIAM.

       After Miguel Guerrero-Villasenor pleaded guilty to re-entering the United States
illegally after deportation, in violation of 8 U.S.C. § 1326(a), the district court1
sentenced him to 30 months imprisonment and 2 years supervised release. By that
time, Guerrero-Villasenor had already begun serving a 55-year Iowa state sentence for
unrelated convictions. To be sure that Guerrero-Villasenor would serve a total

      1
        The Honorable Ronald E. Longstaff, Chief Judge, United States District Court
for the Southern District of Iowa.
sentence of at least 10 years, the court made the federal sentence commence when he
was paroled, or upon a fixed date, whichever occurred first.

       In a brief submitted pursuant to Anders v. California, 386 U.S. 738 (1967),
counsel challenges the structure of this sentence. We find no abuse of discretion, see
United States v. Cotroneo, 89 F.3d 510, 512-13 (8th Cir.) (standard of review), cert.
denied, 519 U.S. 1018 (1996), because this sentence structure is expressly authorized,
see U.S.S.G. § 5G1.3, comment. (n.4). In a pro se supplemental filing, Guerrero-
Villasenor challenges the district court’s authority to consider his state parole date in
fashioning his federal sentence. This argument also lacks merit. See U.S.S.G.
§ 5G1.3, comment. (n.3).

      We have located no non-frivolous issues for appeal after reviewing the record
independently pursuant to Penson v. Ohio, 488 U.S. 75 (1988). Accordingly, we affirm
the judgment of the district court, grant counsel’s motion to withdraw, and deny
Guerrero-Villasenor’s request for substitute counsel.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-